Citation Nr: 0948846	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  03-34 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied entitlement to an 
increased compensable rating for hepatitis.  

In July 2006, the Veteran testified at a hearing before a 
Decision Review Officer at the RO and a transcript of that 
hearing has been associated with his claims folder. 

In May 2008, the Board remanded this matter for further 
development.

The question of entitlement to a TDIU is raised by the 
evidence in this case.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hepatitis is manifested by fatigue, malaise, 
nausea, vomiting, weight loss, and intermitted right upper 
abdominal pain with 10 incapacitating episodes over a 12 
month period due to hepatitis.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hepatitis C have 
been met since January 14, 2009.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
4.114, Diagnostic Code (DC) 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a September 2004 letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim for an 
increased rating for hepatitis.  This letter also satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the September 
2004 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran and he 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim in a June 2007 letter.  
  
The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
vacated the Court's decision in Vazquez-Flores v. Peake 
insofar as it required VA, in increased ratings claims, to 
provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  
The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice 
need not be Veteran specific, and that while impairment in 
activities of daily life may indicate impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper adjudication of a claim.  Id.

Nevertheless, a July 2008 letter notified the Veteran that VA 
would consider evidence of the impact of his condition upon 
daily life and that some of the rating criteria required 
specific measurements to substantiate entitlement to a higher 
rating.  

The September 2004 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  

The Veteran was notified that medical or lay evidence could 
be submitted to substantiate his increased rating claim and 
was provided with specific examples in the June 2007 letter.  
The letter stated that the Veteran could submit letters from 
individuals who could describe the manner in which his 
disability had worsened.  

The June 2007 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  

There was a timing deficiency in that the September 2004 and 
June 2007 notice letters were provided after the initial 
adjudication of the claim.  This timing deficiency was cured 
by readjudication of the claim in March 2006 and September 
2009 supplemental statements of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained the Veteran's Social Security 
Administration (SSA) disability records and all of the 
identified post-service VA treatment records.  In addition, 
the Veteran was afforded VA examinations for hepatitis.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The Veteran's claim for an increased rating 
for hepatitis is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hepatitis is currently rated under 38 C.F.R. 
§ 4.114, DC 7345 (2009) as a chronic liver disease without 
cirrhosis (excluding hepatitis C).  However, as the Veteran 
has been diagnosed as having hepatitis C and cirrhosis, a 
rating under 38 C.F.R. § 4.114, DC 7354 for hepatitis C is 
more appropriate.

A Veteran is presumed to be seeking the maximum rating 
permitted by law, but may limit his appeal to a lesser 
benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).  In this case, the 
Veteran stated in a March 2006 written statement (VA Form 21-
4138) that he "would accept a 10 percent rating for [his] 
service connected hepatitis."

Under DC 7354, a noncompensable rating is warranted for 
nonsymptomatic hepatitis C.  A 10 percent rating is warranted 
where the condition is productive of intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

Note 2 under DC 7354 provides that for purposes of evaluating 
conditions under DC 7354, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Evidence

VA medical records dated in July 2002 indicate that the 
Veteran reported intermittent upper abdominal pain/liver 
pain, with no associated vomiting.  

A December 2002 VA examination report reveals that his most 
recent liver function test was within normal limits.  He 
reported that he was always feeling tired and weak and that 
he continued to experience intermittent right upper quadrant 
pain.  His appetite was fairly good and he did not experience 
nausea or vomiting.  Examination of the abdomen revealed that 
the liver was not palpable.  Diagnoses of hepatitis B and C 
were provided.

An October 2003 VA outpatient progress note indicates that 
the Veteran's right upper abdominal pain had resolved and he 
was noted as being well developed and nourished, with 
evidence of weight gain since the onset of his abdominal pain 
(220.8 pounds in July 2002 and 245 pounds in October 2003).

A December 2005 VA examination report indicates that the 
Veteran had been admitted to the hospital on multiple 
occasions due to intoxication and that he reported drinking 
whiskey on a daily basis.  He experienced some nausea, 
vomiting (vomited two times in the previous year), fatigue, 
and malaise, but he did not have anorexia.  Examination 
revealed that the Veteran was well developed and nourished, 
was in no distress, and maintained the same weight (222 
pounds) throughout the previous year.  Liver enzymes were 
elevated, but not extremely high, indicating that there was 
no severe liver infection.  He was diagnosed as having 
chronic hepatitis C which did not require treatment at the 
time of the December 2005 VA examination.

VA medical records dated in June 2006 reveal that the Veteran 
reported that he experienced nausea (mostly in the morning) 
throughout the previous year and that he would vomit 2 to 3 
times a week.  He also reported that he had lost 22 pounds 
over the previous 2 months.  His current weight was noted as 
216.6 pounds, compared to 222.8 pounds in June 2006.  
However, he continued to have an appetite, as his nausea was 
sometimes worse after eating.

A January 2009 VA examination report indicates that based on 
history provided by the Veteran and documentation in his 
medical records, his chronic liver disease resulted in 10 
incapacitating episodes during the previous 12 month period, 
with each episode lasting 1 day.  He experienced near 
constant fatigue and malaise, intermittent nausea and right 
upper quadrant pain, and weight loss.  He did not experience 
any vomiting or anorexia and there was no evidence of 
malnutrition.  The Veteran's weight was noted as 256 pounds, 
which represented a 10 percent weight loss compared to 
baseline.

The evidence reflects that from April 4, 2002 to January 13, 
2009, the Veteran's hepatitis was manifested by weakness, 
fatigue, malaise, nausea, vomiting, minor weight loss, and 
intermitted right upper abdominal pain.  However, there was 
no evidence of anorexia, and the Veteran was specifically 
found not to have anorexia during the December 2005 VA 
examination.  The Court had held that where rating criteria 
are worded in the conjunctive with the use of the word 
"and", each of the specified criteria must be present to 
warrant the specified percentage requirements.  Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).  

More recently, however, the Court has limited the scope of 
this decision, holding that it only applied where the rating 
criteria were "successive," i.e. that the criteria for the 
lower evaluation plus additional criteria were required 
before the next higher evaluation.  Tatum v. Shinseki, 23 
Vet. App. 152, 156 (2009).  The Court elaborated that Camacho 
would not apply where a Veteran could potentially establish 
entitlement to the next higher rating without meeting any of 
the criteria for the lower rating.  Id.

The rating criteria in this case are closer to those in Tatum 
than to those in Camacho.  The question then, is whether the 
Veteran's disability most closely approximates the criteria 
for a noncompensable evaluation or more closely approximates 
the criteria for a 10 percent or higher rating.

The evidence shows that the Veteran has had symptomatic 
hepatitis throughout the course of this appeal.  The criteria 
for a noncompensable evaluation envision an asymptomatic 
disease.  In addition, the examiner on the January 2009 
examination found that the Veteran had approximately 10 
incapacitating episodes in the previous year.  On its face, 
this finding falls within the criteria for a 10 percent 
rating for hepatitis C.

A schedular evaluation in excess of 10 percent is not 
warranted because the Veteran has not had two weeks or more 
of incapacitating episodes in any year.  In addition the 
criteria for the next higher rating do incorporate those 
required for the 10 percent rating, and are "successive."  
As such, all of the additional criteria would be required for 
the next higher rating.  Tatum, Camacho.  During the course 
of this appeal, the Veteran has been found not to have 
anorexia and diagnostic studies have not shown liver 
enlargement or hepatomegaly.  The Veteran takes an extensive 
list of medications, as documented on the January 2009 
examination, but none of these have been prescribed for liver 
disease and there is no indication that his diet has been 
restricted.  Hence, the Board must conclude that the Veteran 
does not meet most of the criteria for a higher evaluation, 
and that the disability most closely approximates that for a 
10 percent rating.

The Veteran also has a history of cirrhosis of the liver that 
was diagnosed sometime between 1997 and 1998.  The physician 
who conducted the January 2009 VA examination provided an 
opinion that the Veteran's hepatitis was the most likely 
cause of the cirrhosis.  Note 2 to DC 7354 provides that 
sequelae, such as cirrhosis, should be rated under an 
appropriate diagnostic code, but the same signs and symptoms 
should not be used as the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae.  DC 7354, Note 2. 

Cirrhosis of the liver is rated under 38 C.F.R. § 4.114, DC 
7312.  Under DC 7312, a 10 percent rating is warranted for 
symptoms such as weakness, anorexia, abdominal pain, and 
malaise.  Id.

A separate rating for cirrhosis and hepatitis C is not 
permitted during this period because the same symptomatology 
would be used to rate both disabilities (weakness, malaise, 
and abdominal pain).  See 38 C.F.R. § 4.14 (2009) 
(prohibiting the use of the same symptoms to evaluate 
multiple diagnoses); see also Amberman v. Shinseki, 570 F.3d 
1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses 
constitute the same disability for purposes of section 4.14 
if they have overlapping symptomatology"). 

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In his June 2003 notice of disagreement, the Veteran stated 
that his liver disability interfered with his ability to 
work.  Also, in an October 2004 letter, the Veteran stated 
that he was no longer able to work because his strength and 
stamina were gone due to his liver disability.  The evidence 
indicates that he is receiving SSA disability benefits.  This 
evidence raises the question of entitlement to an 
extraschedular evaluation.  The symptoms of the Veteran's 
disability are weakness, fatigue, malaise, nausea, vomiting, 
weight loss, and abdominal pain.  These symptoms are 
contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 10 percent rating for hepatitis C, is 
granted. 


REMAND

The Court has held that a TDIU is an element of all claims 
for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.

In his June 2003 notice of disagreement and in an October 
2004 letter, the Veteran reported that he had worked in 
construction, but that he was unable to continue working due 
to the symptoms of his hepatitis.  Furthermore, the December 
2005 VA examination report indicates that the Veteran stopped 
working and began receiving SSA disability benefits in 2002.

The January 2009 VA examination report states that the 
Veteran was employed as a farmer for the previous 20 years 
and that he only lost one week of work during the previous 12 
months.  However, this information is inconsistent with the 
evidence of record which indicates that the Veteran had 
worked in construction and was unemployed and in receipt of 
SSA disability benefits since 2002.  Therefore, the January 
2009 VA examination report is not credible with regard to the 
Veteran's employment history.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for TDIU, the duty to assist requires that VA 
obtainin an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the 
January 2009 examination and March 2009 
addendum to review the claims folder and 
provide an opinion as to whether the 
service connected hepatitis would prevent 
the Veteran from obtaining or maintaining 
gainful employment for which he would 
otherwise be qualified.  The examiner 
should provide a rationale for this 
opinion.  If the examiner is not 
available, another qualified medical 
professional should provide the review 
and opinion.

2.  If the requested opinion indicates 
that hepatitis would prevent the Veteran 
from obtaining or maintaining gainful 
employment, the claim should be referred 
to VA's Director of Compensation and 
Pension for adjudication in accordance 
with the provisions of 38 C.F.R. 
§ 4.16(b) (2009).

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


